Citation Nr: 0711600	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-31 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for scars due to basal 
cell carcinoma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to April 
1976.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in North Little Rock, Arkansas, that denied the benefits 
sought on appeal.  The veteran's case is currently advanced 
on the docket due to his advanced age.  38 C.F.R. 
§ 20.900(c)(3) (2005).

The Board notes that in an undated VA Form 21-4138 (likely to 
have been received in May 2004) the veteran describes having 
skin cancer on the back of his neck that is beginning to get 
painful.  It is unclear whether this would be related to the 
seborrheic and actinic keratosis for which the veteran is 
already service connected, but it does not appear the issue 
has been developed by the RO and is thus referred for 
clarification and appropriate action.  In addition in the 
March 2007 brief, the veteran's representative seeks 
adjudication under 38 C.F.R. § 4.30 (2006) for the veteran's 
two August 2004 surgeries.  This issue too is referred to the 
RO for appropriate action

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially seeks an increased rating both for 
his scars due to basal cell carcinoma, and for his seborrheic 
and actinic keratosis.  In January 2004 the RO assigned a 30 
percent evaluation for the scars and continued a 10 percent 
evaluation for the veteran's seborrheic and actinic 
keratosis.  In March 2004 the veteran submitted a handwritten 
letter which was construed by the RO as a Notice of 
Disagreement to the scars, and a request to reopen his claim 
regarding seborrheic and actinic keratosis.  Accordingly, a 
Statement of the Case was issued as to the scars claim, but 
not the seborrheic and actinic keratosis claim.  The 
veteran's representative argues the veteran's March 2004 
letter was intended as a Notice of Disagreement as to both 
issues.  The representative's interpretation of the March 
2004 letter is plausible on review of the letter, the Board 
must give the veteran the benefit of the doubt and construes 
the letter as a timely notice of disagreement for an 
increased rating for seborrheic and actinic keratosis.  In 
the March 2007 brief, the veteran's representative seeks a 
remand of this matter pursuant to Manlicon v. West, 12 Vet. 
App. 238 (1999), and for a VA examination.  The Board agrees 
that a statement of the case is required and that a post-
surgery VA examination is required.

A VA examination is required to determine the current 
severity of his scars due to basal cell carcinoma.  The 
veteran has had two surgeries since the last VA examination, 
one on August 3, 2004 and one on August 31, 2004, and the 
medical evidence associated with the file since the surgeries 
does not contain adequate information to rate the veteran 
under the relevant diagnostic code(s).

The veteran is currently rated under diagnostic code 7818-
7800 for his scars.  In order to receive an increased rating 
under diagnostic code 7800, the following must be shown:
Disfigurement of the head, face, or neck:

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
three or more features or paired sets of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips, or; with six or more 
characteristics of disfigurement.
 [80 percent].

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with four or five characteristics of 
disfigurement.
[50 percent].

Note (1): The 8 characteristics of 
disfigurement, for purposes of evaluation 
under § 4.118, are: Scar 5 or more inches 
(13 or more cm.) in length. Scar at least 
one-quarter inch (0.6 cm.) wide at widest 
part. Surface contour of scar elevated or 
depressed on palpation. Scar adherent to 
underlying tissue. Skin hypo-or hyper-
pigmented in an area exceeding six square 
inches (39 sq. cm.). Skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.). Underlying 
soft tissue missing in an area exceeding 
six square inches (39 sq. cm.). Skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (3): Take into consideration 
unretouched color photographs when 
evaluating under these criteria.

38 C.F.R. § 4.118 (2006).  

Since his two surgeries the veteran has submitted untouched 
color photographs of his condition, and while these are 
informative to his claim they do not alone provide enough 
information for rating purposes.  Specifically, it cannot be 
determined whether the veteran is entitled to an increased 
rating of 50 percent or 80 percent, if entitled to an 
increased rating at all, based on the 8 characteristics of 
disfigurement.  VAMC treatment notes since his surgeries do 
not provide adequate information in this regard, such as 
measurements or other descriptions of the scar.  There is 
also insufficient information to determine whether the 
application of any alternate diagnostic code is warranted, 
including diagnostic code 7818 which requires consideration 
of impairment of function.  

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the effective date 
of an award in an increased rating claim.  Notice needs to be 
provided to the veteran in this regard. 



Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Issue a Statement of the Case on the 
issue of 
entitlement to an increased rating for 
seborrheic and actinic keratosis, 
currently evaluated as 10 percent 
disabling.  Advise the veteran of the 
need to timely file a substantive appeal 
to perfect the appeal. The appropriate 
time to respond must be afforded. If in 
order, the matter should then be returned 
to the Board for appellate review.

3.	Schedule the veteran for a VA 
examination with an 
appropriate specialist in order to 
determine the current severity of his 
scars due to basal cell carcinoma.  The 
examiner should identify and completely 
describe all relevant current 
symptomatology.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

Ask the examiner to discuss all findings 
in terms of the diagnostic codes, 
particularly diagnostic codes 7818-7800.  
The pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


